                                                                                   Case 8:19-cv-02462-JLS-ADS Document 13 Filed 02/12/20 Page 1 of 2 Page ID #:45



                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                        acolman@reedsmith.com
                                                                                    2 Dalar Abolian (SBN (314789)

                                                                                    3
                                                                                      dabolian@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    4 355 South Grand Avenue, Suite 2900
                                                                                      Los Angeles, CA 90071-1514
                                                                                    5 Telephone: 213.457.8000
                                                                                      Facsimile: 213.457.8080
                                                                                    6

                                                                                    7 Attorneys for Defendant,
                                                                                        Genesis FS Card Services Inc.
                                                                                    8

                                                                                    9                         UNITED STATES DISTRICT COURT
                                                                                   10                       CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 RAPHAEL AUSTRIA,                          Case No. 8:19-cv-02462
REED SMITH LLP




                                                                                   13                     Plaintiff,            NOTICE OF SETTLEMENT
                                                                                   14         vs.                               Compl. Filed:            Dec. 19, 2019
                                                                                   15 GENESIS FS CARD SERVICES INC.,

                                                                                   16                     Defendant.
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                               –1–
                                                                                                                       NOTICE OF SETTLEMENT
                                                                                   Case 8:19-cv-02462-JLS-ADS Document 13 Filed 02/12/20 Page 2 of 2 Page ID #:46



                                                                                    1        Defendant Genesis FS Card Services Inc. (“Genesis”) hereby notifies the Court
                                                                                    2 that it has reached a settlement in this matter with Plaintiff Raphael Austria

                                                                                    3 (“Plaintiff”) and is in the process of completing the final closing documents and filing

                                                                                    4 dismissal papers. As Genesis has not filed an answer or a motion for summary

                                                                                    5 judgment in this action, Plaintiff anticipates filing a voluntary dismissal (with

                                                                                    6 prejudice), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), with respect to

                                                                                    7 Genesis.

                                                                                    8        Genesis requests that all pending dates and filing requirements pertaining to this
                                                                                    9 matter be tentatively vacated and that the Court set a deadline on or after April 13, 2020

                                                                                   10 for Plaintiff to file a Notice of Voluntary Dismissal.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 Respectfully submitted,
REED SMITH LLP




                                                                                   13

                                                                                   14 DATED: February 12, 2020                           Reed Smith LLP
                                                                                   15
                                                                                                                                         By: /s/ Dalar Abolian
                                                                                   16                                                             Dalar Abolian
                                                                                                                                                  Abraham J. Colman
                                                                                   17
                                                                                                                                                  Attorneys for Defendant,
                                                                                   18                                                             Genesis FS Card Services
                                                                                   19
                                                                                                                                                  Inc.

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                                 –2–
                                                                                                                    NOTICE OF SETTLEMENT
